


110 HR 6802 IH: Veterans’ Authorities Extension

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6802
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend or make
		  permanent certain authorities of the Department of Veterans Affairs expiring in
		  2008, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Veterans’ Authorities Extension
			 Act of 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Repeal of sunset on inclusion of noninstitutional
				extended care services in definition of medical services.
					Sec. 3. Extension of recovery audit authority.
					Sec. 4. Permanent authority for provision of hospital care,
				medical services, and nursing home care to veterans who participated in certain
				chemical and biological testing conducted by the Department of
				Defense.
					Sec. 5. Extension of health care copayments collections
				authority.
					Sec. 6. Extension of nursing home care.
					Sec. 7. Extension of collections authority from health plans
				for nonservice-connected health care provided to veterans with
				service-connected disabilities.
					Sec. 8. Permanent authority to carry out income
				verification.
					Sec. 9. Permanent authority to establish research
				corporations.
				
			2.Repeal of sunset
			 on inclusion of noninstitutional extended care services in definition of
			 medical servicesSection 1701
			 of title 38, United States Code, is amended—
			(1)by striking paragraph (10); and
			(2)in paragraph
			 (6)—
				(A)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively;
			 and
				(B)by inserting after
			 subparagraph (D) the following new subparagraph (E):
					
						(E)Noninstitutional
				extended care services, including alternatives to institutional extended care
				which the Secretary may furnish directly, by contract, or through provision of
				case management by another provider or
				payer.
						.
				3.Extension of
			 recovery audit authoritySection 1703(d)(4) of title 38, United
			 States Code, is amended by striking 2008 and inserting
			 2013.
		4.Permanent
			 authority for provision of hospital care, medical services, and nursing home
			 care to veterans who participated in certain chemical and biological testing
			 conducted by the Department of DefenseSection 1710(e)(3) of title 38, United
			 States Code, is amended—
			(1)in subparagraph
			 (B), by inserting and after the semicolon;
			(2)in subparagraph
			 (C), by striking ; and and inserting a period; and
			(3)by striking
			 subparagraph (D).
			5.Extension of
			 health care copayments collections authoritySection 1710(f)(2)(B) of title 38, United
			 States Code, is amended by striking 2008 and inserting
			 2009.
		6.Extension of
			 nursing home careSection
			 1710A(d) of title 38, United States Code, is amended by striking
			 2008 and inserting 2013.
		7.Extension of
			 collections authority from health plans for nonservice-connected health care
			 provided to veterans with service-connected disabilitiesSection 1729(a)(2)(E) of title 38, United
			 States Code, is amended by striking 2008 and inserting
			 2009.
		8.Permanent
			 authority to carry out income verificationSection 5317 of title 38, United States
			 Code, is amended by striking subsection (g).
		9.Permanent
			 authority to establish research corporations
			(a)RepealSection
			 7368 of title 38, United States Code, is repealed.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by striking the item relating to section 7368.
			
